Citation Nr: 1718427	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  09-38 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left arm condition to include the left hand, wrist, and shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1971 to November 1972.
 
This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In February 2014, the Board reopened the previously denied claim of entitlement to service connection for a left arm disability and remanded this case to the Agency of Original Jurisdiction (AOJ) to adjudicate the claim on the merits.  The AOJ did so in a March 2014 Supplemental Statement of the case.  After the matter was returned to the Board, the Board denied the matter again in October 2014.  In November 2015, the Board's decision was vacated by the Court of Appeals for Veterans Claims (Court) in November 2015.  Further development in substantial compliance with the Court's remand instructions has been completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). 38 U.S.C.A. § 7107 (a)(2) (West 2002).


FINDING OF FACT

The Veteran's left arm condition to include the left hand, wrist, and shoulder is not related to a period of service.


CONCLUSION OF LAW

The criteria for service connection for a left arm condition to include the left hand, wrist, and shoulder have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that, in May 2014, the Veteran requested that the Board allow him additional time to submit medical evidence/medical nexus opinion regarding the issue on appeal.  In June 2014, the Veteran has submitted an opinion from a private physician and in September 2014, his representative submitted an Informal Hearing Presentation.  The Board concluded that the Veteran had been afforded additional time that he requested and had successfully submitted additional evidence, and, in October 2014, the Board proceeded to adjudicate the Veteran's appeal.  The Board notes that, in November 2015, the Court vacated the Board's decision for other reasons, but the Court did not find fault with the Board's decision to decide the Veteran's claim after the receipt of additional evidence and argument and the expiration of the requested additional time.

In November 2015, the Court did vacate the Board's previous determination in order for the Board to take into consideration a July 1974 VA examination in which the Veteran reported pain in his left upper extremity as well as to provide him with an additional VA opinion taking the July 1974 report of pain in the left upper extremity into consideration.  The Veteran was provided with an additional VA medical opinion in substantial compliance with the Court's previous remand instructions, and this decision takes the Veteran's reports of pain in the left upper extremity in July 1974 into consideration.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Left Arm

At issue is whether the Veteran is entitled to service connection for a left arm condition to include the left hand, wrist, and shoulder.  The weight of the evidence indicates that the Veteran's left arm condition is not related to a period of service.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like arthritis and organic diseases of the nervous system, if they manifest to a compensable degree within a year of separation from service, or there is continuity of symptomatology since separation of surface.  38 C.F.R. §§ 3.307, 3.309.

The Veteran's treatment records indicate that, in July 1971 while aboard the USS RACINE, he sought treatment after crushing his left hand between a ship's cleat and bit.  The Veteran reported pain in the second metacarpal of the left hand.  This resulted in a provisional diagnosis of a fracture of the second metacarpal of the left hand, but X-rays of the left hand proved to be negative for any hand fracture.  The Veteran was advised to keep his hand elevated and to use warm soaks, and he was given a triangular bandage.  The Veteran was told to return to clinic if the pain persisted.  There are no other reports involving his left hand or arm during service.  There are no reports involving his left shoulder or arm during service.  Additionally, the Veteran's treatment records are silent for a diagnosis of arthritis, radiculopathy, or carpal tunnel syndrome, and there are no other complaints relating to his left upper extremity in-service.  At his separation examination, the Veteran's upper extremities were evaluated as normal.

Following service, at a July 1974 examination, the Veteran complained of pain that radiated to his shoulder, down his left arm, and all the way to the fingers.  This pain was not associated with effort, and the Veteran reported that it could occur under any circumstances and disappeared immediately.  

A March 1996 nerve conduction study found that the Veteran had right (rather than left) carpal tunnel syndrome, no evidence of cervical radiculopathy, and axonal polyneuropathy.  

An August 1996 examination noted that the Veteran was diagnosed with left carpal tunnel syndrome in 1993, and the examiner diagnosed the Veteran with left carpal tunnel syndrome and degenerative arthritis of the cervical spine.

In June 2009, a private clinician indicated that the Veteran had experienced chronic pain in his neck and left arm since 1971.  

A June 2009 treatment record noted the Veteran's 1971 injury and diagnosed the Veteran with chronic left arm and shoulder pain.  

In October 2009, Dr. Nosworthy, the Veteran's private physician, indicated that he treated the Veteran for chronic pain in his neck and left arm.  Dr. Nosworthy indicated that the Veteran had carpal tunnel syndrome "for some time dating back to the original injury in 1971."  However, no rationale was provided for such a conclusion.

In December 2009, the Veteran's spouse indicated that the Veteran had "trouble" with his left arm ever since his 1971 injury.  

The Veteran underwent a VA examination in January 2010, at which time the examiner diagnosed the Veteran with degenerative cervical disc disease with chronic intermittent neck pain with occasional radiation to the left upper extremity secondary to cervical spondylosis.  The examiner was unable to find a connection between this disability and the Veteran's active duty service, in part because the Veteran's service treatment records were silent for any in service treatment relating to the Veteran's left arm and shoulder.  

A January 2010 x-ray of the Veteran's left hand revealed focal small radiopaque foreign body overlying the distal aspect of the left radius with no acute bony abnormality bilaterally.    

In April 2010, the Veteran was provided an addendum to the January 2010 VA examination.  The examiner noted that there was no mention of problems with the left hand from August 1971 until August 2008, almost 30 years.  The examiner found that because there was no chronic issue with the left and because there were no bony abnormalities, the Veteran did not have a left hand condition that was related to service.  

The Veteran underwent another VA examination in July 2010.  The examiner diagnosed the Veteran with arthralgia of the left shoulder, minimal degenerative changes of the left shoulder joint, and carpal tunnel syndrome.  The examiner opined that the Veteran's left arm disability was unlikely related to his 1971 injury to the left hand.  

In May 2010, a private clinician indicated that the Veteran had cervical, arm, and hand pain relating to his in service injury.  

A December 2012 x-ray of the Veteran's shoulder revealed mild degenerative changes of the left shoulder with no other acute process.  

A February 2013 x-ray of the Veteran's left hand revealed a small or minute foreign body in the dorsal soft tissues about the distal radius, which was unchanged when compared to a July 2010 x-ray report.   

In June 2013, a VA chief of neurology found that there was no evidence for cervical radiculopathy, and any arthritis in the neck did not cause nerve root impairment at the time of the 1996 electromyography (EMG) study.  The VA physician noted that the August 1996 examination found no sensory or motor deficits in the left upper extremity and left hand, and that there was no substantive evidence for nerve root impingement on the left or clinically significant left carpal tunnel syndrome at that time.  

In September 2013, after an extensive discussion, the same clinician concluded that it was unlikely that the 1971 accident caused carpal tunnel syndrome or osteoarthritis of the cervical spine or associated nerve root injury.  The clinician further concluded that it was unlikely that the punctate bodies that appeared on the x-ray of the Veteran's left hand caused his left extremity discomfort.  

In May 2016, the Veteran was provided a VA medical opinion from a specialist in orthopedics.  The specialist noted that the Veteran incurred a second metacarpal contusion with no evidence of fracture in 1971, and that the Veteran was discharged from service in 1972 without a complaint of arm pain verified by a visit to a doctor until 1974.  The specialist indicated that a hand contusion would not cause radiculopathy from the cervical spine or spondylosis.  The specialist concluded that he did not believe that the described injury from 1971 caused any service connected disability.

The Veteran clearly has a current diagnosis of a left arm condition, and his service treatment records memorialize an in-service incurrence.  Nevertheless, the weight of the evidence indicates that: any condition resulting from an in-service incurrence resolved in service; any current condition could not have manifested any earlier than 1974; continuity of symptomology since separation of service does not exist; and a medical nexus between a current disability and an in-service incurrence has not been established.

The Veteran sought treatment for a left hand injury in July 1971.  After being prescribed conservative treatment (such as elevation, warm soaks, and a triangular bandage), the Veteran was told to seek further treatment if the pain persisted.  The Veteran's service treatment records are silent for further complaints of or treatment for a condition of the left upper extremity including the left hand, and the Veteran was not diagnosed with any additional condition.  The Board finds that the Veteran's willingness to seek treatment for a left hand injury indicates that any continuing or further injury to the left upper extremity would have ordinarily been memorialized in the Veteran's service treatment records.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Furthermore, the Veteran's upper extremity was evaluated as normal upon separation of service.  

The Board notes that evidence, including statements from the Veteran, indicates that he continued to experience left hand symptoms since 1971.  Nevertheless, these reports of medical history were not memorialized until 2009; more than three decades after the injury.  The Veteran did report pain in his left upper extremity in a July 1974 VA examination, but this is the earliest report of left arm symptoms after the Veteran's upper extremities were evaluated as normal upon separation of service.  Furthermore, the Veteran failed to report at that time that his symptoms originated within one year of separation of service.  This is highly significant, because, the Veteran was examined for a number of other conditions including headaches; and he claimed that his headaches originated in-service.  While there is no requirement that the Veteran seek all benefits at one time, it is reasonable, from his behavior, to infer that his symptoms did not manifest within one year of separation of service or continuously since separation of service.  If the Veteran's symptom's had, then it is likely that he would have made such a report at the same time he reported that his headaches had been continuous since separation of service.  

Moreover, in 1986 the a list of the Veteran's medical conditions did not include his left arm, although his right arm was included.

For these reasons, the Board finds that the weight of the evidence indicates that the Veteran's in-service condition resolved prior to separation of service.  Furthermore, the Board finds that the weight of the evidence does not demonstrate that the Veteran's current disorder manifested earlier than 1974, and, therefore, it did not manifest within one year of separation of service; and continuity of symptomology since separation of service has not been established.

The weight of the evidence does not demonstrate that a medical nexus between a current disorder and an in-service incurrence has been established.  The Board notes that Dr. Nosworthy opined that the Veteran's carpal tunnel syndrome dated back to an injury in 1971 and another private clinician opined that the Veteran's cervical, arm, and hand pain were related to an in-service injury.  The Board, however, cannot afford these opinions as much probative weight as the more recent medical opinions, because neither physician described what methods or principles were used to determine whether the Veteran's diagnosed conditions were related to a period of service as opposed to some other etiology.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, no other examination or medical opinion of record opined that a medical nexus connected the Veteran's current left arm disorder to a period of service.  As such, the evidence does not demonstrate that it is at least as likely as not that a medical nexus has been established between a current left arm disorder and an in-service incurrence.

Here, the weight of the probative evidence of record simply fails to make it at least as likely as not (50 percent or greater) that the Veteran's hand injury in service resulted in a chronic hand, wrist, and shoulder disability.

As such, the Veteran's claim is denied.


ORDER

Service connection for a left arm condition to include the left hand, wrist, and shoulder is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


